Citation Nr: 1035745	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
postoperative residuals of a left hip fusion.

2.  Entitlement to an effective date earlier than August 1, 2007 
for the award of a 30 percent rating for a right knee disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and November 2006 rating 
decisions of the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In June 2009, the Board remanded the claims on appeal for 
additional development.  The claims have now returned to the 
Board for further appellate action.

In the February 2008 substantive appeal, the Veteran requested 
that a July 2003 rating decision be reversed or revised under 
38 C.F.R. § 3.2600(e) with respect to the effective dates of a 
prior grant of a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).  
The Veteran was awarded a TDIU rating in a November 1978 rating 
decision, effective May 2, 1978.  Entitlement to TDIU was 
terminated in a November 1987 rating decision, effective February 
29, 1988, as the RO determined that the Veteran was no longer 
unemployable due solely to service-connected disabilities.  The 
Veteran appealed this rating decision, and in a May 1990 
decision, the Board found that the Veteran did not meet the 
criteria for a grant of TDIU.  Despite the previous February 29, 
1988 effective date for the termination of the Veteran's TDIU 
benefits, the July 2003 rating decision blue code sheet indicates 
that TDIU was in effect from 1978 to February 21, 2003.  The code 
sheet for the November 2006 rating decision also contained this 
information; however, handwritten notations show that the code 
sheet was reprinted in January 2007 with the information that 
TDIU had been granted from May 2, 1978 to March 1, 1988, which is 
consistent with the prior rating decisions.

Section 3.2600 provides for review of benefits claims decisions 
by the Veterans Service Center Manager, Pension Management Center 
Manager, or Decision review Officer.  Paragraph (e) provides that 
the reviewer may reverse or revise prior decisions of an Agency 
of Original Jurisdiction (AOJ) on the grounds of clear and 
unmistakable error (CUE), with reference to 38 C.F.R. § 3.105(a). 
In this case, the Veteran did not appeal the July 2003 rating 
decision.  By correspondence dated in July 2007, he did choose to 
have the November 2006 decision, which he appealed, reviewed by a 
Decision Review Officer; this was accomplished and the Decision 
Review Officer authored the statement of the case issued in 
December 2007, but did not mention finding CUE in any decision.  

The Board interprets the Veteran's February 2008 statements as a 
claim for CUE in the July 2003 rating decision which contains the 
statement that the Veteran had been granted TDIU benefits for the 
period between February 29, 1988 and February 21, 2003.  This 
issue has not been adjudicated by the AOJ, and the Board 
does not have jurisdiction over it.  Therefore, it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of a left hip fusion 
manifest intermediate ankylosis and a left leg length discrepancy 
of 3 centimeters (cm).

2.  The claim for an increased rating for the Veteran's right 
knee disability was received by VA on January 31, 2006.

3.  The Veteran's right knee disability was assigned a schedular 
total rating for one year following the implantation of a knee 
prosthetic effective from June 14, 2006 to August 1, 2007 with a 
30 percent disability rating assigned effective August 1, 2007; 
it is not factually ascertainable that the increase in disability 
to a 30 percent rating occurred prior to June 14, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
postoperative residuals of a left hip fusion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250, 5254, 5255 (2009).

2.  The criteria for an effective date prior to August 1, 2007 
for the grant of a 30 percent rating for a right knee disability 
have not been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Left Hip

Service connection for necrosis of the head of the left femur was 
granted in an October 1978 rating decision, effective April 27, 
1978.  The disability was recharacterized as status post left hip 
fusion in a November 1978 rating decision.  The current 70 
percent evaluation was assigned in the November 2006 rating 
decision on appeal, effective January 31, 2006.  The Veteran 
contends that an increased rating is warranted for his left hip 
disability as he is unable to move his hip and has difficulty 
walking. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's disability is currently rated under Diagnostic Code 
5250, pertaining to ankylosis of the hip.  This diagnostic code 
provides for a 70 percent rating with intermediate ankylosis of 
the hip.  A maximum 90 percent rating is assigned for ankylosis 
that is extremely unfavorable with the foot not reaching the 
ground and requiring crutches.  38 C.F.R. § 4.71a, Diagnostic 
Code 5250.  

The evidence of record does not establish that the Veteran's 
postoperative residuals of a left hip fusion most nearly 
approximate the criteria associated with a 90 percent evaluation 
under Diagnostic Code 5250.  Although the Veteran was found to 
have left hip ankylosis upon VA examination in August 2006, a 
November 2006 addendum to the examination characterized the 
ankylosis as intermediate in severity.  Although a leg length 
discrepancy of 3 centimeters (cm) was identified at the August 
2006 VA examination, it was also noted that this measurement 
would be more accurate if the Veteran did not have significant 
right knee swelling from recent right knee replacement.  Even if 
the leg lengths were to be remeasured, however, the evidence does 
not establish that the Veteran's left leg does not reach the 
floor due to the left hip fusion.  He was noted to be able to 
stand on both feet at the August 2006 examination.  Moreover, in 
his notice of disagreement, he reported that his foot did not 
touch the ground "favorably," as only his toes reach the 
ground.  In addition, although the Veteran requires the use of 
crutches or a wheelchair to ambulate, this is due to both his 
left hip and right knee disabilities; the use of crutches is not 
shown to be due to the left hip fusion alone.

The evidence therefore establishes that the Veteran's 
postoperative residuals of a left hip fusion manifest 
intermediate ankylosis that is contemplated by the currently 
assigned 70 percent evaluation under Diagnostic Code 5250.  The 
Board has considered whether there is any other schedular basis 
for granting a higher rating in the instant case, but has found 
none.  While Diagnostic Codes 5254 and 5255 provide for ratings 
in excess of 70 percent, the evidence does not establish the 
presence of a hip flail joint or a fracture of the left femur 
with nonunion.  An old healed fracture of the femur was indicated 
by a February 2006 VA X-ray, but nonunion or a hip flail joint 
was not identified.  Hence, a rating in excess of 70 percent is 
not warranted under Diagnostic Code 5254 or 5255.  The Board has 
also considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims 
(Court) has set out a three-part test, based on the language of 
38 C.F.R. § 3.321(b)(1), for determining whether a veteran is 
entitled to an extra-schedular rating: (1) the established 
schedular criteria must be inadequate to describe the severity 
and symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual disability 
picture, such as marked interference with employment or frequent 
periods of hospitalization; and (3) the award of an extra-
schedular disability rating must be in the interest of justice.  
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's residual disability resulting from a left hip fusion.  
The Veteran manifests intermediate ankylosis of the left hip that 
affects his ability to ambulate.  These manifestations are 
considered by the rating criteria and they are therefore adequate 
to evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the Veteran has not alleged, and the evidence does 
not show, unemployability due to his left hip disability during 
the claims period.  The August 2006 VA examiner found that the 
Veteran's disability had no effects on his ability to remain 
employed other than certain specific functional limitations such 
as climbing, stooping, and bending.  The Veteran was able to sit 
up straight.  Therefore, remand or referral of a claim for TDIU 
is not necessary.

Earlier Effective Date for a 30 Percent Rating Right Knee 
Disability

The Veteran contends that his right knee disability is more 
disabling than 10 percent prior to his knee replacement surgery.  
Consequently, the Board has considered whether an earlier 
effective date is warranted for the grant of a 30 percent 
evaluation for his service-connected postoperative residuals of a 
right meniscectomy with traumatic arthritis.  The increased 30 
percent evaluation was granted in an August 2006 rating decision, 
effective August 1, 2007.  The Veteran contends that he should 
have started receiving increased compensation from January 31, 
2006, the date his claim for an increased rating was received by 
VA.  The Board notes that the August 2006 rating decision also 
assigned a schedular total rating for one year following the 
implantation of a knee prosthetic effective from June 14, 2006 to 
August 1, 2007. 

In the case of a claim for an increased rating, if an increase in 
disability occurred within one year prior to the date of claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.   
Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Veteran's current 30 percent rating for his right knee 
condition was assigned effective August 1, 2007, the first day of 
the month following his schedular total rating for a period of 
convalescence which began on June 14, 2006.  Therefore, an 
earlier effective date for the current 30 percent rating is only 
possible for the period prior to June 14, 2006.  In order to 
warrant an effective date of June 14, 2006 or earlier, it must be 
factually ascertainable that the Veteran's right knee disability 
increased to the severity contemplated by a 30 percent evaluation 
prior to June 14, 2006, whether the increase occurred before or 
after receipt of the Veteran's claim for an increased rating.  38 
C.F.R. § 3.400(o).  

The Veteran's 30 percent disability rating was assigned under 
Diagnostic Code 5055 pertaining to knee replacements.  This 
diagnostic code applies only when a veteran has undergone knee 
replacement surgery.  In this case, the Veteran's right knee was 
replaced on June 14, 2006; therefore, rating his right knee 
disability under Diagnostic Code 5055 prior to the implantation 
of his knee prosthesis is not possible.  Accordingly, the Board 
will determine whether the Veteran's right knee disability 
increased to the severity contemplated by a 30 percent rating 
using the other criteria for rating the knee.  

The evidence of record pertaining to the severity of the 
Veteran's right knee dating prior to June 14, 2006 and pertinent 
to this claim is limited to a few reports of treatment at the Bay 
Pines VA Medical Center (VAMC).  In January 2006, the Veteran 
complained that his right knee gave out, and moderate edema as 
well as joint line tenderness was observed.  X-rays showed 
moderately-severe osteoarthritis and the diagnosis was chronic 
worsening of right knee pain.  The Veteran was also provided an 
orthopedic consultation of his right knee at the VAMC in February 
2006 when his degenerative changes were characterized as severe.  
Examination of the right knee showed a hint of laxity, effusion, 
and the Veteran was found to need a total knee replacement.  In 
May 2006, the Veteran was seen for chronic pain management and 
diagnosed with severe osteoarthritis of the right knee awaiting a 
knee replacement.  

Diagnostic Code 5003 rates arthritis on the basis of limitation 
of motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is noncompensable, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under diagnostic code 5003.   
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the evidence does not provide any specific range of 
motion measurements with respect to the Veteran's right knee 
disability for the period prior to June 14, 2006.  Therefore, the 
Board cannot conclude that the Veteran, even with consideration 
of the functional factors outlined in 38 C.F.R. § 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), manifested flexion that was 
limited to 45 degrees or extension that was limited to 10 degrees 
as required for compensable ratings under Diagnostic Codes 5260 
and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, 
the evidence does not establish the presence of compensable 
limitation of motion of the right knee and a 10 percent rating 
for arthritis was warranted for the period prior to June 14, 
2006. 

VA's General Counsel has also held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  During the February 2006 orthopedic 
consultation, the Veteran's right knee was found to exhibit a 
hint of laxity.  The Veteran also complained of right knee 
instability.  Even if the Board found that a separate rating was 
warranted for the Veteran's complaints of knee instability prior 
to June 14, 2006, this aspect of the disability would warrant at 
most a 10 percent evaluation under Diagnostic Code 5257 for 
slight recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

Other ratings are also possible for knee disabilities manifested 
by ankylosis, impairment of the tibia and fibula, and dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this 
case, while the Veteran had one instance of effusion in February 
2006, there is no objective medical evidence that he experienced 
"frequent periods" of effusion,  dislocated semilunar 
cartilage, or locking of the knee.  There is also no evidence of 
ankylosis of the right knee or impairment of the tibia and 
fibula.  Therefore, rating the Veteran's right knee under 
Diagnostic Codes 5256, 5258, or 5262 prior to June 14, 2006 is 
not appropriate.

For the period prior to June 14, 2006, the Veteran's right knee 
disability, at most, could have been rated as 10 percent 
disabling for arthritis and 10 percent disabling for instability.  
Under the combined ratings table in 38 C.F.R. § 4.25, two 10 
percent evaluations combine to a 20 percent evaluation.  
Therefore, for the period prior to June 14, 2006, the Veteran's 
right knee disability did not demonstrate sufficient disability 
to warrant a 30 percent rating under any of the criteria for 
rating the knee.  In fact, it was not until August 1, 2007, the 
first day of the month following his schedular total rating for a 
period of convalescence, that the Veteran's right knee 
demonstrated symptomatology of sufficient severity to warrant a 
30 percent evaluation under any diagnostic code for rating the 
knee. 

As noted above, if it is factually ascertainable that an increase 
in disability occurred after the date of claim, the effective 
date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); 
VAOPGCPREC 12-98 (1998).  The Veteran's claim for an increased 
rating was received by VA on January 31, 2006.  As his disability 
did not increase to the severity contemplated by a 30 percent 
rating until after that date, i.e. August 1, 2007, the current 
effective date of August 1, 2007, is the earliest that may be 
assigned.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
earlier effective date for the award of a 30 percent evaluation 
for the right knee disability.   Since the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the claim for an earlier effective date, the 
Veteran's claim arises from his disagreement with the effective 
date following the award of a higher evaluation for his right 
knee disability.  Once this claim is granted, i.e., 
substantiated, additional notice is not required as to his 
challenge to the effective dates and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

Regarding the claim for an increased rating, notice fulfilling 
the requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in a May 2006 letter.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claim in the May 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
The RO attempted to obtain records from the Social Security 
Administration, but in a January 2010 response, was notified that 
such records had been destroyed.  The Veteran was also provided a 
proper VA examination in response to his claim for an increased 
rating.

The Board's June 2009 remand ordered that the Veteran should be 
provided additional VCAA notice with respect to his claim for an 
increased rating, specifically, notice that complied with the 
Court's decision in Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  The Court held in Vazquez-Flores that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Secretary must also 
provide notice of the general rating criteria used to evaluate 
the Veteran's disability.  Id.
In Vazquez-Flores v. Shinseki, the United States Court of Appeals 
for the Federal Circuit vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA to provide notice of 
alternative diagnostic codes or that the claim could be 
substantiated with evidence of the impact of the disability on 
daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed.Cir.2009).  The Federal Circuit held that 38 U.S.C.A. § 
5103(a) notice need not be Veteran specific, and that while a 
Veteran's daily life evidence may indicate impairment in earning 
capacity, the statutory scheme does not require such evidence for 
proper adjudication of a claim.  Id.

Typically, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  In this 
case, while the Veteran was not provided the notice ordered by 
the Board in its June 2009 remand, the Board does not find that 
such failure to comply with the Board's remand instructions has 
resulted in any prejudice to the Veteran.  As the Federal Circuit 
vacated the provisions of Vazquez- Flores v. Peake that require 
additional notice other than that already provided to the Veteran 
in the May 2006 letter, the failure to provide such notice is not 
prejudicial to the Veteran and remanding for such notice would 
serve no useful purpose.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to a rating in excess of 70 percent for postoperative 
residuals of a left hip fusion is denied.

Entitlement to an effective date earlier than August 1, 2007 for 
the award of a 30 percent rating for a right knee disability is 
denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


